Per Curiam,
Although there are a number of other assignments of error, we did not, when we granted the appeal in this case, intend to consider any of them except the one averring the Pennsylvania statute of June 24,1895, P. L. 212 to be unconstitutional. The Superior Court act is imperative upon us in reference to this last averment. As to the other alleged errors we can see nothing of such public importance as calls for our interference with the judgment of the 'Superior Court. As to the unconstitutionality of the act, we have no doubt it is constitutional.
The defendant was indicted in the quarter sessions of Blair county for selling oleomargarine in violation of the Act of May 29, 1901, P. L. 327, in that he sold and offered for sale a substance colored to look like butter, which was not butter. The records of the quarter sessions established his guilt. Is the statute, under which he was convicted, constitutional? *645The opinion of the Superior Court, as well as the authorities cited by Judge Rice who rendered that opinion, conclusively shows that the act in question is in no sense a violation of the constitution of this state. The case of Plumley v. Massachusetts, 155 U. S. 461,* demonstrates that the statute does not violate the constitution of the United States. There is no reason why we should stuff the reports with a repetition of these decisions. While they remain in the reports and the statute remains unrepealed, they constitute a clear exposition of the law.
All the assignments of error are overruled, and the judgment of the Superior Court is affirmed.

 Also reported 15 Sup. Ct. Repr. 154. Reporter.